NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             CLIFFORD W. JONES, SR.,
                    Petitioner

                           v.

     DEPARTMENT OF HEALTH AND HUMAN
                 SERVICES,
                  Respondent
            ______________________

                      2014-3205
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-1221-10-1030-C-1.
                 _____________________

              Decided: February 24, 2015
               ______________________

   CLIFFORD W. JONES, SR., Cass Lake, MN, pro se.

    MICHELLE MUSGRAVE, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., FRANKLIN
E. WHITE, JR.; JENNIFER M. CASSELL, Office of the General
Counsel, United States Department of Health and Human
Services, Chicago, IL.
                 ______________________
2                                              JONES   v. HHS




    Before PROST, Chief Judge, MOORE, and O’MALLEY, Cir-
                         cuit Judges.
PER CURIAM.
    Clifford W. Jones, Sr. appeals from the final order of
the Merit Systems Protection Board (Board) denying his
petition for enforcement of a settlement agreement. Jones
v. Dep’t of Health & Human Servs., No. CH-1221-10-1030-
C-1 (M.S.P.B. Aug. 4, 2014) (Final Order). We affirm.
                        BACKGROUND
    Mr. Jones was employed as a Supervisory Financial
Management Specialist with the Indian Health Service
(Agency) in Cass Lake, Minnesota. In 2009, the Agency
suspended Mr. Jones twice. In September 2010, Mr.
Jones filed an Individual Right of Action (IRA) appeal
challenging both suspensions, which he alleged were
retaliation for protected whistleblowing disclosures.
Later in September, the Agency placed Mr. Jones on a
Performance Improvement Plan.
    On November 3, 2010, the parties agreed to settle the
IRA appeal during a prehearing conference. The Admin-
istrative Judge issued an order on November 4 (November
4 Order) stating that the parties agreed to the following
terms:
      (1) The agency will cancel the appellant’s 3-day
          suspension.
      (2) The agency will reduce the appellant’s 14-day
          suspension to a 10-day suspension.
      (3) The agency will repay the appellant all money
          owed to him from the payroll system as of No-
          vember 3, 2010.
      (4) The appellant withdraws this Board appeal.
JONES   v. HHS                                           3



   (5) This agreement fully resolves the issues pre-
       sented in this appeal.
   (6) Each party bears its own fees and costs.
   (7) The Board will retain limited jurisdiction over
       this agreement for enforcement purposes.
R.A. 18. The November 4 Order informed the parties that
if the summary was incorrect, they must notify the Ad-
ministrative Judge in writing by November 12.
    On November 9, Mr. Jones submitted a settlement
agreement dated November 5 (November 5 Agreement),
but did not explicitly contend that the November 4 Order
was incorrect. The copy of the November 5 Agreement
Mr. Jones submitted was signed by Mr. Jones, but not the
government.
     The Administrative Judge subsequently issued an Ini-
tial Decision dismissing the IRA appeal as settled pursu-
ant to the November 4 Order. Jones v. Dep’t of Health &
Human Servs., No. CH-1221-10-1030-W-1 (M.S.P.B. Nov.
16, 2010) (2010 Initial Decision). The Administrative
Judge concluded that the parties entered into an oral
agreement at the prehearing conference, accepted the oral
agreement as set forth in the November 4 Order on behalf
of the Board, and dismissed the case. Neither party filed
a petition for review. After the IRA appeal was dis-
missed, the Agency cancelled Mr. Jones’ three-day sus-
pension, reduced his 14-day suspension, and repaid
money owed to him through November 3.
     Three years later, on September 24, 2013, Mr. Jones
filed a petition for enforcement, alleging that the Agency
breached the parties’ agreement. Mr. Jones argued that
the agreement set out in the November 4 Order did not
reflect the parties’ true agreement because the true
agreement included resolving the Performance Improve-
ment Plan. He argued that the government breached the
agreement by placing him on the Plan and that his subse-
4                                              JONES   v. HHS



quent removal lacked basis because it relied on the Plan.
The Agency responded that it complied with the Novem-
ber 4 Order. It argued that the settlement did not resolve
the Plan, which was not even an issue presented in Mr.
Jones’ IRA appeal. It argued that if Mr. Jones disagreed
with the November 4 Order, he should have filed a timely
petition for review.
    The Administrative Judge issued an Initial Decision
denying Mr. Jones’ petition for enforcement. Jones v.
Dep’t of Health & Human Servs., No. CH-1221-10-1030-C-
1 (M.S.P.B. Jan. 15, 2014) (2013 Initial Decision). The
Administrative Judge found that the government was in
material compliance with the November 4 Order. Id. at 3.
She also stated that Mr. Jones could only contest the
validity of the settlement by filing a petition for review,
which, by regulation, was due within 35 days of the 2010
Initial Decision or within 30 days after he received the
2010 Initial Decision. Id. at 4; see also 5 C.F.R. §
1201.114. She therefore denied Mr. Jones’ petition for
enforcement. 2013 Initial Decision at 4.
    The Board denied the petition for review of the denial
of the petition for enforcement. It agreed with the Admin-
istrative Judge that the government complied with the
agreement. Final Order at 5–6. The Board held that to
the extent Mr. Jones’ petition for enforcement should
actually be construed as a petition for review, such a
petition should normally have been filed within 35 days of
the 2010 Initial Decision. Id. at 6. Thus, it determined
that if the current petition was construed as a petition for
review, such a petition would be untimely. Id. The Board
recognized its authority when good cause exists to waive
the deadline. Id. at 6–7. The Board found that despite
Mr. Jones’ pro se status, Mr. Jones had not shown good
cause for waiving the deadline. Id.
   Mr. Jones appeals.     We have jurisdiction under 28
U.S.C. § 1295(a)(9).
JONES   v. HHS                                             5



                        DISCUSSION
     A Board decision must be affirmed unless it is found
to be: “(1) arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law; (2) obtained with-
out procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c).
    Mr. Jones argues that the government breached the
parties’ agreement. He argues that the November 5
Agreement is tantamount to a transcript of the prehear-
ing conference. He argues this November 5 Agreement,
rather than the November 4 Order, contains the parties’
true agreement, which included resolution of his Perfor-
mance Improvement Plan. Mr. Jones argues that the
Board violated 28 U.S.C. § 753(b) because it did not
consider the November 5 Agreement as prima facie evi-
dence of the true agreement of the parties. Section 753(b)
states, in relevant part, that “[t]he transcript in any case
certified by the reporter or other individual designated to
produce the record shall be deemed prima facie a correct
statement of the testimony taken and proceedings had.”
28 U.S.C. § 753(b).
     Mr. Jones further contends that the conflict between
the November 5 Agreement and the November 4 Order
“clearly identif[ies] the collusion of [the Board] and the
agency . . . .” Petitioner’s Br. ¶ 4. He argues that the
Board’s decision that the government complied with the
parties’ agreement was wrong because the November 5
Agreement “identifies Section 3 . . . and Section 3 identi-
fies that [the] specific [Performance Improvement Plan] is
resolved on November 03, 2010.” Id. ¶ 5.
    Turning first to Mr. Jones’ petition for enforcement,
we hold that substantial evidence supports the Board’s
decision that the government complied with the terms of
the November 4 Order. The government cancelled the
three-day suspension, reduced the 14-day suspension, and
6                                             JONES   v. HHS



paid Mr. Jones. To the extent that Mr. Jones argues that
the government breached Paragraph (5) of the Order by
not resolving his Performance Improvement Plan, sub-
stantial evidence supports the Board’s decision. Para-
graph (5) states that the agreement fully resolved “the
issues presented in this appeal.” Mr. Jones’ Performance
Improvement Plan, implemented after Mr. Jones filed his
IRA appeal, was not the subject of the IRA appeal. Thus,
the Board properly found that the November 4 Order did
not require the government to eliminate the Performance
Improvement Plan.
    Turning next to Mr. Jones’ petition for review, the
Board’s decision not to waive the deadline to contest the
validity of the settlement agreement was not arbitrary or
capricious or an abuse of discretion. The decision to waive
a regulatory time limit is committed to the discretion of
the Board. Mendoza v. Merit Sys. Prot. Bd., 966 F.2d 650,
653 (Fed. Cir. 1992) (en banc). The record contains no
explanation for the three-year delay between the 2010
Initial Decision that referenced the November 4 Order
and Mr. Jones’ present appeal to the Board. The Board
considered Mr. Jones’ pro se status, and we cannot say
that his pro se status alone renders the Board’s decision
not to waive the deadline arbitrary or capricious or an
abuse of discretion.
    We agree with the government that Mr. Jones did not
raise his argument regarding 28 U.S.C. § 753(b) with the
Administrative Judge or the Board. Moreover, his con-
cerns are inapposite. Section 753(b) sets forth a presump-
tion that a certified transcript of a Federal court
proceeding is accurate. This does not, however, mean
that a draft settlement agreement signed by only one
party is tantamount to a certified transcript.
JONES   v. HHS                                      7



                     CONCLUSION
   We have considered the remainder of Mr. Jones’ ar-
guments and do not find them persuasive. We affirm the
Board’s denial of Mr. Jones’ petition for review.
                    AFFIRMED
                        COSTS
   No costs.